DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 03 May 2021, Claim(s) 1, 3, 4, 6, 8-10, 12-18 and 20 are amended; Claim(s) 15-18, 20, 21 are withdrawn; and Claim(s) 5, 7, 19, 22-25 are cancelled.  The currently pending claims are Claims 1-4, 6, 8-18, 20 and 21.  
	Based on applicants’ remarks and amendments (e.g. the specific amine surfactant), the 102 and 103 rejections are withdrawn.  However, new grounds of rejections are provided necessitated by the amendments.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-10308856-B1).
Claims 1, 2 and 6: Wang discloses a plurality of copper nanoparticles having a bimodal size distribution of 1-20 nm and 0.1-10 microns within discrete domains (abs, col 2/45, col 3/4-55, 5/35 to 
The Wang reference discloses the claimed invention with the features of the copper nanoparticles and the amine surfactant but does not disclose the composition with the claimed elements with enough specificity to anticipate the claimed invention. Nevertheless, given that the Wang reference discloses each of the claimed components, i.e. copper nanoparticles and amine surfactant within an ink, it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to utilize any of the taught components since the Wang reference teaches each one. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success since the reference is directed to a similar field of endeavor and Wang is motivated to optimize the composition to achieve an enhanced conductivity and thermal performance. See MPEP 2143.
Claim 3, 4 and 13: Wang discloses various size/diameter ranges based on the shape and type of nanoparticles (col 3/39-55, col 5/32-67 and col 6/48-67) and a loading of at least 50% by wt. of the inorganic component (col 5/1). The Wang reference discloses the claimed invention but does not explicitly disclose the claimed ranges. It is noted that the claimed range and loading limitations are construed as result-effective variables, i.e., variables which achieve a recognized result. Given that the Wang reference discloses a similar composition, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught sizes and percentages, including those presently claimed, to obtain a suitable composition as motivated by Wang’s teaching of optimizing the composition for the benefit gain of enhanced conductivity and thermal performance (col 2/45-57 and examples). See also MPEP 2131.03 and MPEP 2144.05.
Claims 8-12 and 14: Wang discloses various amine-based surfactants (col 7/13-15) and alcohol solvents (col 4/45 and col 7/5-10). Further, Wang discloses the desired boiling point of less than 180 degrees C (col 9/55-62).
Claims 1-4, 6, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chopra in view of Saban (US-20110244117-A1).
Claims 1-4, 6, 8, 10 and 12: Chopra discloses a bimodal nanoparticle composition with a first average particles diameter of 50-1000 nm and a second average particles diameter of 0.5-20 nm, a stabilizer/surfactant attached to the particles and a solvent (abs, ¶20-32, 39-57, Fig 1 with accompanying text).  Examples 1-4 discloses an ink composition with 10 % wt. of copper nanoparticles with a first diameter of 60 nm and a second diameter of 10 nm, a thiol surfactant stabilizer and an organic solvent such as xylene – which has a BP of 139 0C (¶76-79). The difference between the Chopra reference and the claimed subject matter is that the Chopra reference does not disclose the stabilizer being an amine. The Chopra reference teaches a thiol stabilizer and the claim calls for an amine stabilizer. The secondary reference of Saban discloses an ink composition with copper nanoparticles stabilized with thiols or amines (e.g. butylamine and hexylamine) and the substitution of art-recognized equivalents (abs, ¶8-10, 14 and 22-25). Thus, it would have been well within the purview of a skilled artisan at the time of the invention to substitute the amine stabilizer of Saban in the ink of Chopra since they are recognized in the art as stabilizer equivalents. See MPEP 2144.
	Claim 8: Chopra and Saban disclose the mixture of amines (Saban: ¶22).
	Claim 9: Chopra and Saban disclose various amine stabilizers such as butylamine – which has a BP of around 172 0C (Saban: ¶22).
	Claims 10-12: Chopra and Saban disclose alcohol solvents – see methanol BP 65 0C, ethanol 78 0C et seq. (Chopra: ¶60 and Saban: ¶35).
	Claim 13: The weight ratio of solvent to surfactant is met since the surfactant encapsulates the 10 % wt. of nanoparticles in examples 1-5 of Chopra. Additionally, Saban teaches a range of 5-80 % wt. (¶26).
	Claim 14: Chopra and Saban disclose known additives (Chopra: ¶64 and Saban: ¶8).

Response to Arguments
Applicant’s arguments, see pp 5-8, filed 03 May 2021, with respect to the Chopra, Ha and/or Stolenberg reference have been fully considered and are persuasive.  The 102 and 103 rejections as presented in the Non-final have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-4, 6, and 8-14 have been considered but are moot because the new ground of rejection is based on the newly-cited reference of Wang.
It is noted that Applicants argue that the Chopra reference does not recite the amine surfactant component (pp 6-8).  The examiner concurs and the anticipatory rejection is withdrawn; however, the amine limitation is taught by the secondary reference of Saban (see above for a detailed rejection).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi and Hampden-Smith disclose an ink composition with a copper nanoparticles and an amine dispersant.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764